Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 has been examined.

Information Disclosure Statement
The information disclosure statement filed on 9/17/20 and 3/3/21 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Double Patenting

Claim(s) 1 directed to the same invention as that of claim(s) 1 of commonly assigned US Patent No. 10,122,767. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.

The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having 

USPN 10,122,767
The instant application

    PNG
    media_image1.png
    154
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    156
    428
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    231
    432
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    226
    418
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    192
    433
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    189
    406
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    175
    437
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    176
    401
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    61
    432
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    63
    408
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    75
    433
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    84
    407
    media_image12.png
    Greyscale



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PIOTR POLTORAK/Primary Examiner, Art Unit 2433